Citation Nr: 1137782	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-34 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to March 14, 2007, for the award of dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1969 and died in February 1994.

The appellant, who is the Veteran's surviving spouse, appealed a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted service connection for the cause of the Veteran's death, effective from March 14, 2008.  She submitted a timely notice of disagreement as to the effective date assigned and, in its August 2009 statement of the case (SOC), the RO assigned an effective date of March 14, 2007 for service connection for the cause of the Veteran's death.  The appellant perfected an appeal as to the RO's action.

In May 2011, the appellant testified during a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  The Veteran died in February 1994; later that same month the RO provided the appellant with written notice of her potential entitlement to DIC benefits and enclosed an Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits (VA Form 21-534).

2.  In March 1994, the RO received the appellant's application for burial benefits on which she checked no as to whether she was claiming that the Veteran's death was due to military service.

3.  In a May 1994 letter, the RO advised the appellant that burial benefits were awarded based on the Veteran's non-service-connected death.

4.  On March 14, 2008, the RO received the appellant's formal application for DIC benefits after which, upon review of the probative evidence of record and consideration of the applicable laws and regulations, service connection for the cause of the Veteran's death was granted and ultimately effectuated from March 14, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to March 14, 2007 for the grant of DIC benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.152, 3.158, 3.114, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326 (West 2002 & Supp. 2010).

This earlier effective date claim arises from the appellant's disagreement with the initial effective date assigned following the grant of service connection for the cause of the Veteran's death.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

All service treatment records, post service clinical records and other pertinent records have been obtained and associated with the claims folder.  Additionally, there has been no showing or allegation of prejudice to the appellant in the essential fairness of the adjudication.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board of Veterans' Appeals (Board) finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Factual Background and Legal Analysis

The appellant contends that an effective date prior to March 14, 2007 is warranted for the grant of her DIC benefits.  In written statements and oral testimony in support of her claim, the appellant maintains that VA failed to advise her of the availability of DIC benefits after the Veteran's 1994 death and that she never received a formal application for the benefits (VA Form 21-534).  Thus, she argues that service connection for the cause of the Veteran's death should be established as of the date of his death from a myocardial infarction due to coronary artery disease due to diabetes mellitus in February 1994 or, in the alternative, as of May 2001, the date of VA liberalizing law that recognized diabetes mellitus as a presumptive disease associated with herbicide exposure for Vietnam veterans.  The appellant asserts, in essence, that she was unaware of the liberalizing changes to VA regulations in 2001 and that she would have applied for death benefits had the RO notified her of her eligibility.

The record reflects that the Veteran served in the Republic of Vietnam and is presumed exposed to herbicides including Agent Orange.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 309 (2010).  

In February 1969, the RO received the Veteran's original claim for VA benefits.  Neither that claim nor an April 1969 VA examination report is referable to diabetes mellitus or coronary heart disease.  In a June 1969 rating decision, the RO granted service connection for residuals of shell fragment wounds of the right lower leg and knee, defective hearing in the right ear, tinnitus, residuals of meningitis, and a scar as residual of shell fragment wounds to the right forearm.

The Veteran developed diabetes mellitus sometime after 1982, according to the appellant's testimony during her May 2011 Board hearing.

The Veteran died in February 1994 from a probable myocardial infarction due to coronary artery disease due to diabetes mellitus.

According to a Report of Contact (VA Form 119), dated February 9, 1994, a medical staff member provided the RO with an unverified report of the Veteran's death on February [redacted].  A VA Form 119 dated February 17, 1994 indicates that the appellant advised VA that he died on February [redacted], 1994.

In letters dated February 25, 1994 and addressed to the appellant at her address of record, VA advised her of her possible entitlement to DIC, burial and other death-related benefits.  The letters enclosed an Application for Burial Benefits (VA Form 21-530) and a VA Form 21-524.  

On March 30, 1994, VA received the appellant's completed VA Form 21-530 on which she specifically checked no as to whether she was claiming that the cause of the Veteran's death was due to military service.

In letters dated on April 15, and May 4, 1994, the RO told the appellant that her application for burial benefits was received but she needed to submit an itemized funeral bill and death certificate for the Veteran.

On May 23, 1994, the appellant submitted a copy of the Veteran's Certificate of Death and an itemized funeral bill.  

In a letter dated May 31, 1994, VA advised the appellant that she was awarded a burial allowance based on the non-service-connected death of the Veteran and advised her of her appellate rights.  She was further advised that she could contact VA with questions and receive free help by using the toll-free telephone number provided in the letter.  She did not file a notice of disagreement with the determination or otherwise respond to this letter.

Effective May 8, 2001, type II diabetes mellitus was added to the list of diseases presumed to be caused by exposure to Agent Orange.  See infra.

No further communication was received from the appellant until March 14, 2008, when the RO received her completed VA Form 21-534.  Upon review of pertinent medical evidence, in the June 2008 rating decision, the RO granted service connection for the cause of the Veteran's death, effective form March 14, 2008 

In September 2008, the appellant disagreed with the effective date of the grant of DIC benefits, asserting that, at the time of the Veteran's death, she had no idea that this benefit existed.  She indicated that had she known of the availability of such benefits, she would have applied earlier.  She concluded that the effective date of her award should be in 1994 on the first day of the month following the death of the Veteran.

In the August 2009 SOC, the RO noted that the appellant's formal claim for DIC benefits was received more than one year after type II diabetes mellitus was added to the list of diseases presumed to be caused by Agent Orange exposure, and assigned an effective date of March 14, 2007 for the grant of DIC benefits. 

During her May 2011 Board hearing, the appellant testified that she and the Veteran married in 1982 and that he was diagnosed with diabetes mellitus sometime thereafter.  She said that, after the Veteran's death, she talked with a VA representative who advised her about burial benefits but did not mention DIC benefits (see Board hearing transcript at page 9).  She further maintained that May 2001, the date of VA liberalizing law that recognized diabetes mellitus as a presumptive disease associated with herbicide exposure for Vietnam veterans was a more appropriate effective date, although VA failed to advise her of the new law (Id. at 12).  

DIC is a benefit payable to a veteran's surviving spouse or child because of his service-connected death.  In such a claim, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Except as otherwise provided by law, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of DIC compensation for a surviving spouse of a Veteran who died due to a service-connected disability is the first day of the month fixed by the Secretary concerned as the date of actual or presumed death, but only if the claim is received within one year after the date the initial report of actual death or finding of presumed death was made.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(c)(1).

The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2010).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151, 3.152 (2010).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2010); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157 (2010).

Where dependency and indemnity compensation to include service connection for the cause of the Veteran's death was awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing regulation.  In order for a claimant to be eligible for a retroactive payment the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a).

Upon review of the overall evidence of record, the Board concludes that an effective date for the payment of the appellant's DIC award can be no earlier than March 14, 2007.  As indicated above, there is no evidence of record of the intent on the appellant's behalf to seek DIC benefits prior to March 14, 2008.  Based on the foregoing, the Board finds that the evidence of record does not show that the appellant ever intended to file a claim for DIC benefits prior to that date.

The appellant has asserted that she called and notified VA of the death of her husband that resulted in her receipt of burial benefits but that she never received a formal VA Form 21-534 from the RO.  However, the appellant applied for burial benefits using VA Form 21-530 about one month after VA mailed the applications for burial benefits and DIC.  There is every indication that she received notice of these benefits from VA, the pertinent applications and acted upon that notice.  Furthermore, government officials are presumed to have performed their regular duties in a regular manner.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  There is no evidence of record that the RO's February 25, 1994 letters to the appellant were not received.  The burden is upon the party asserting an administrative irregularity to produce evidence to rebut the presumption.  The appellant has not done so.  The mere assertion of a failure to correctly perform regular duties is not sufficient to rebut the presumption.  Id.

Although the appellant now contends that her DIC benefits should be granted from 1994, when the Veteran died, there is no evidence on file indicating that she had a specific claim for such.  In fact, in her March 1994 application for burial benefits, VA Form 21-530, the appellant specifically checked no to whether she claimed that the cause of the Vetera's death was due to military service.  It was not until March 14, 2008 that the appellant filed a specific claim for that benefit.  An informal claim was not submitted under § 3.157 because, since the Veteran had not been granted service connection for diabetes mellitus or coronary artery disease prior to March 14, 2008, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]." See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The appellant has also argued, in the alternative, that May 2001, the date of VA liberalizing law that recognized diabetes mellitus as a presumptive disease associated with herbicide exposure for Vietnam veterans is a proper effective date for the award of her DIC benefits.  She contends that she was unaware of the liberalizing changes to VA regulations in 2001 and that she would have applied for death benefits had the RO notified her of her eligibility (see Board hearing transcript at page 12).

The Board notes that, in December 2001, the President signed into law the Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001).  Among other things, the VEBEA removed the 30-year limitation on presumptive service connection for respiratory cancers due to herbicide exposure; added Type 2 diabetes mellitus to the list of presumptive diseases based upon herbicide exposure (codifying a VA regulation that was in effect since July 2001, see 66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam Era, not just those who have a disease on the presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  These statutory provisions became effective on the date of enactment, December 27, 2001.  

With respect to claims governing effective dates for service connection for diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued a special regulation to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2010); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is a Vietnam veteran who has a covered herbicide disease, such as, diabetes mellitus, and under 38 C.F.R. § 3.816 (2010), there is a limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  Here, the deceased Veteran was shown to have served in the Republic of Vietnam during the Vietnam era, and was diagnosed with diabetes mellitus.  Therefore, he is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" (i.e., diabetes mellitus) within the meaning of 38 C.F.R. § 3.816(b)(2).  However, the Veteran was not denied benefits between September 25, 1985, and May 3, 1989 and the appellant did not submit a claim for service connection for the cause of the Veteran's death between May 3, 1989, and March 26, 2002, the effective date for the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides.  See 66 Fed. Reg. 23,166-169 (May 2, 2001); Nehmer III; 38 C.F.R. § 3.309(e).  The Veteran did not submit a claim for service connection for diabetes mellitus within one year of his separation from service or at any time prior to his death.  An earlier effective date is not warranted under the provisions of 38 C.F.R. § 3.816.

When the requirements under 38 C.F.R. § 3.816 have not been met, as in this case, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  As noted above, the provisions of 38 C.F.R. § 3.114, implementing 38 U.S.C.A. § There is no basis to assign an effective date more than one year earlier than the date a claim is received pursuant to 38 C.F.R. § 3.114(a)(3).

The Agent Orange Act of 1991, Public Law No. 102- 4 (codified at 38 U.S.C.A. § 1116 and effective on February 6, 1991) liberalized the requirements for a grant of service connection in specific cases.  The Agent Orange Act, in effect, liberalized the law and created a presumption of service connection for veterans exposed to certain herbicides who developed diseases many years after service.  The presumption was extended to diabetes mellitus, effective May 8, 2001.

In McCay v. Brown, 106 F.3d 1577, 1580 (Fed. Cir. 1997), the Federal Circuit discussed the application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  The Federal Circuit stated that "the statutory authority to grant benefits one year prior to 'the date of the claim or administrative determination of entitlement' can only refer to those cases in which the veteran had previously filed a claim which had been decided against the veteran."  Id. at 1580.

The Federal Circuit further noted that the purpose of § 5110(g) was to provide a one-year grace period, such as that allowed after service discharge or death, following the enactment of liberalizing laws for potential beneficiaries who would otherwise be penalized by not filing prompt post-enactment claims.  Id.

Similarly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that when there has been an intervening liberalization of law that creates a new basis of entitlement to a benefit, an otherwise previously and finally denied claim may be readjudicated de novo on the same factual basis as the previously denied claim, and that the authority for such readjudication is 38 U.S.C. § 5110(g) and its implementing regulation, 38 C.F.R § 3.114. Id. at 5 (citing Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994)).

In this case, a formal claim for service connection for the cause of the Veteran's death was received by the RO in March 2008.  By rating action in June 2008, service connection for the cause of the Veteran's death was established, effective from March 14, 2008, and ultimately effectuated from March 14, 2007, one year prior to the date of receipt of the appellant's claim, that is the earliest date allowable under the applicable criteria.  38 U.S.C.A. § 5110(g), 38 C.F.R §§ 3.114, 3.400(p), (r).

Although the appellant contends that the effective date should be from the date of the Veteran's death or, in the alternative, the date of enactment of liberalizing regulations, the date of filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. at 380 (citing Hazan v. Gober, 10 Vet. App. 511 (1997)).  The appellant's contentions that she was unaware of the liberalizing changes to VA regulations concerning presumptive diseases for Vietnam veterans and should not be penalized for her lack of knowledge are not valid arguments for the assignment of an earlier effective date for the award of death benefits.  VA does not have the duty to provide personal notice of potential eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991); see also Lyman v. Brown, 5 Vet. App. 194 (1993).  Further, although VA is required to inform an appellant correctly about basic eligibility or ineligibility for [DIC] benefits, the remedy for breach of such an obligation cannot involve payment of benefits where statutory requirements for such benefits are not met.  Shields v. Brown, 8 Vet. App. 346, 351 (1995).  Even if the appellant was not informed or was misinformed regarding eligibility requirements for DIC benefits, the Board cannot grant her claim on that basis.  Moreover, the appellant's lack of understanding does not provide a legal basis for entitlement.  The Court, citing to an opinion from the U. S. Supreme Court, has held that everyone dealing with the Government is charged with knowledge of Federal statutes and agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 (1991).

Here, the RO assigned an effective date of March 14, 2007 for the award of the appellant's DIC benefits, one year prior to the date of receipt of her formal claim that is the earliest date allowable under the applicable criteria discussed above.  38 U.S.C.A. § 5110(g), 38 C.F.R. §§ 3.114, 3.400(p), (r).  Consequently, the Board concludes that it has no alternative but to find that the appellant's claim for an effective date earlier than that allowable by law lacks legal merit and must be denied.  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to March 14, 2007, for the grant of DIC benefits is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


